Citation Nr: 1343354	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left groin disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a right groin disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

9.  Entitlement to a rating in excess of 10 percent for lumbar spine strain with degenerative disc disease and spondylosis.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1997 to March 2004.  He had service in Iraq from March to November 2003.  He also had service in Macedonia.  His primary Military Occupational Specialty was as a Wheeled Vehicle Mechanic.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO decisions issued in August 2008 and in August and October 2010.  

In May 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  
After reviewing the record, the Board is of the opinion that the issues of entitlement to service connection for a right knee disorder  and entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar strain require further development.  Accordingly, that issue is  addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  On May 4, 2011, prior to the promulgation of a decision in the appeal, the appellant, through his authorized representative, notified the Board that he wished to withdraw his claim of entitlement to a rating in excess of 70 percent for PTSD.  

2.  In an unappealed rating decision, dated in July 2004, the RO denied the Veteran's claim of entitlement to service connection for a left groin disorder.

3.  Evidence associated with the record since the RO's July 2004 decision does not  raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left groin disorder.  

4.  In an unappealed rating decision, dated in July 2004, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder.

5.  Evidence associated with the record since the RO's July 2004 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  

6.  A chronic, identifiable right groin disorder, diagnosed as iliopsoa strain, was first manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated thereto.

7.  Chronic, identifiable left knee pathology, diagnosed primarily as degenerative joint disease and a torn left lateral meniscus, was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.

8.  The Veteran does not have a confirmed diagnosis of sleep apnea.

9.  Erectile dysfunction was first manifested several years after service, and there is no competent evidence of record that it is in any way related to service or to a disability for which service connection has already been established.


CONCLUSIONS OF LAW

1.  The criteria have been met for the Veteran to withdraw the appeal issue of entitlement to a rating in excess of 70 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The RO's July 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a left groin disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

3.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a left groin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The RO's July 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

5.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  A chronic, identifiable right groin disorder, diagnosed primarily as iliopsoa strain, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

7.  A chronic, identifiable left knee disorder, diagnosed primarily as degenerative joint disease and a torn left lateral meniscus, is not the result of disease or injury incurred in or aggravated by service, nor may degenerative joint disease be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

8.  The claimed sleep apnea is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

9.  Erectile dysfunction is not the result of disease or injury incurred in or aggravated by service, nor is it proximately due to or aggravated by a disorder for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement, dated in May 2011 hearing, the Veteran, through his authorized representative, stated that he was not seeking a rating in excess of 70 percent for his service-connected PTSD.  In effect, he was withdrawing that issue from the appeal.  Hence, with respect to that issue, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a right knee disorder and a left groin disorder and entitlement to service connection for a left knee disorder, a right groin disorder, erectile dysfunction, and sleep apnea.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

Following the receipt of the Veteran's claims, the RO informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The RO also notified him of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a right knee disorder and a left groin disorder.  Those claims were initially denied by the RO in July 2004.  The Veteran was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2004).  

In September 2009, the Veteran filed an application to reopen his claim of entitlement to service connection for a left groin disorder and a right knee disorder.  With respect to those claims, VA informed the Veteran of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the receipt of the Veteran's claims, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment from March 2004 through August 2010; a statement from the Veteran's wife, received in December 2007; a Residual Functional Capacity Questionnaire, completed by Dr. M. T. in May 2009; and the transcript of the Veteran's May 2011 Video Conference.  

In June 2004, June 2006, September 2007, October and November 2009, and April 2010, VA examined the Veteran to determine the nature and etiology of any knee disorder, groin disorder, sleep apnea, and/or erectile dysfunction found to be present.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In September 2010, the RO asked the Veteran if he had any Social Security medical records pertaining to his service-connected disability or disabilities.  If so, the RO requested that the Veteran notify it, so that it could request those records.  The Veteran did not respond to that request.  

With the exception of his claims of entitlement to service connection for a right knee disorder and entitlement to an increased rating for his service-connected lumbar spine disorder, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Service Connection Claims

The Veteran seeks service connection for bilateral groin and knee disorders, sleep apnea, and erectile dysfunction.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition to the foregoing, the law and regulations provide that , service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
The Board acknowledges the Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he hurt his knee playing basketball in service and that he has had chronic knee pain since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Left Groin

During his May 2011 video conference, the Veteran testified that his left groin disorder was first manifested after running, while stationed at his first duty station, Fort Hood, Texas.  He states that he has had a symptomatic left groin disorder since that time and that service connection is, therefore, warranted.  At the very least, he contends that he has submitted new and material evidence to reopen the claim, since the RO's denial in July 2004.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In July 2004, when the RO denied the Veteran's claim of service connection for a left groin disorder, the evidence on file consisted of the Veteran's service treatment and personnel records and the report of his June 2004 VA examination.  They showed that in service in January 2001, the Veteran was treated for left groin pain.  It was noted that he had been treated previously for such complaints.  In April 2001, the Veteran was treated for a groin pull, during which he reported occasional pain with long distance running.  He served the remaining 3 years of active duty without any complaints or clinical findings of a left groin disorder.  His June 2004 VA examination was, similarly, negative for any complaints or clinical findings of a left groin disorder.  Absent any findings of a chronic, identifiable left groin disorder, the RO denied service connection.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's July 2004 decision consists of records reflecting the Veteran's VA treatment from March 2004 through August 2010; reports of VA examinations, performed in June 2006, September 2007, October and November 2009, and April 2010; a statement from the Veteran's wife; a Residual Functional Capacity Questionnaire, completed by Dr. M. T. in May 2009; and the transcript of the Veteran's May 2011 Video Conference.  

Such evidence is new in the sense that it has not previously been before the VA.  It is also material to the extent that it relates to an unestablished fact necessary to substantiate the claim.  The report of the April 2010 VA examination shows that the Veteran has complained of left groin pain since service and that he now has a chronic, identifiable left groin disorder, diagnosed primarily as iliopsoa strain.  However, even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for disability of a left iliopsoa strain.  

Despite the Veteran's complaints of chronic left groin pain since service and the finding of a left iliopsoa strain, the October 2010 VA examiner opined that it was less likely than not that such disorder was related to the Veteran's service.  The examiner noted that there was no evidence of such a chronic disorder in service; and therefore, he rendered an opinion against the claim.  There is no competent objective evidence to the contrary which suggests a reasonable possibility of substantiating the claim.  Under such circumstances, the additional evidence is not considered new and material.  Therefore, the claim of entitlement to service connection for a left iliopsoa strain is not reopened.  The prior denial is confirmed and continued, and, to that extent, the appeal is denied. 

The Right Knee

During his May 2011 video conference, the Veteran testified that his right knee disorder was first manifested in service, after twisting the knee during a basketball game.  He states that it has been symptomatic since that time and that service connection is, therefore, warranted.  At the very least, he contends that he has submitted new and material evidence to reopen the claim, since the RO's denial in July 2004.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the Veteran has submitted new and material evidence to reopen the claim.  To that extent, the appeal will be granted.  

As above, the evidence on file in July 2004 consisted of the Veteran's service treatment and personnel records and the report of his June 2004 VA examination.  They showed that in service in September 1998, while playing basketball, the Veteran was treated for right knee pain.  The assessment was a right, lateral meniscus tear.  During follow-up treatment in October 1998, the knee was stable and nontender.  The Veteran served the remaining 51/2 years of service without any complaints or clinical findings of a right knee disorder of any kind.  During his January 2004 service separation examination, he complained of knee trouble, however, on examination, his lower extremities were normal.  Although his June 2004 VA examination revealed a diagnosis of bilateral knee strain, there was no evidence of a nexus to service.  Absent any findings of a nexus, the Veteran did not meet the criteria for service connection.  Accordingly, the RO denied service connection; and a noted above, that decision became final.

Evidence added to the record since the RO's July 2004 decision consists of records reflecting the Veteran's VA treatment from March 2004 through August 2010; reports of VA examinations, performed in June 2006, September 2007, October and November 2009, and April 2010; a statement from the Veteran's wife; a Residual Functional Capacity Questionnaire, completed by Dr. M. T. in May 2009; and the transcript of the Veteran's May 2011 Video Conference.  

Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim.  The report of the April 2010 VA examination shows that the Veteran complained of chronic right knee symptomatology since service and that he now has chronic, identifiable right knee pathology, diagnosed as degenerative joint disease (arthritis) and a torn right lateral meniscus.  When considered with the evidence of a torn right lateral meniscus in service, the additional evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  

Inasmuch as the additional evidence is new and material, the claim of entitlement to service connection for a right knee disorder is reopened.  To that extent, the appeal is granted.  

The Right Groin

During his May 2011 hearing, the Veteran testified that he also injured his right groin during long distance runs in service at his first duty station, Fort Hood.  He stated that he has had chronic right groin pain since that time and that service connection is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the Veteran's service entrance examination and service treatment records is negative for any complaints or clinical findings of a right groin disorder of any kind.  During his January 2004 service separation examination, the Veteran reported a history of right groin pain when running and that on occasion, it still bothered him.  On examination, however, his lower extremities were found to be normal.  

The report of his June 2004 VA examination is negative for any complaints or clinical findings of a right groin disorder.  It is reasonable to expect that if he was having such a disorder at that time that he would have reported it.  After all, he did report a number of musculoskeletal problems, including those involving his ankles, knees, and back.  That he did not do so for his claimed right groin disorder tends to militate against his claim.  

A right groin disorder, diagnosed primarily as iliopsoa strain, was not manifested until the Veteran's April 2010 VA examination.  The examiner noted that there was no objective evidence of such a disorder in service and, therefore, opined that it was less likely than not that the Veteran's right iliopsoa strain was related to any event in service.  

In light of the foregoing discussion, the Board is of the opinion that the preponderance of the evidence of record is against a finding that the Veteran's right groin disorder, iliopsoa strain, is related to service.  Absent such a nexus, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a right groin disorder is not warranted, and, to that extent, the appeal is denied.  

The Left Knee

The Veteran contends that his left knee disorder is, primarily, the result of injuries sustained playing basketball in service.  He states that he has had chronic knee pain since that time; and, therefore, he maintains that service connection is warranted for a left knee disorder.  As above, however, the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The report of the Veteran's service entrance examination and his service treatment records are negative for any complaints or clinical findings of a left knee disorder.  During his January 2004 service separation examination, the Veteran complained of knee trouble.  However, the physical examination was negative for any objective findings to support his complaints.  

Chronic, identifiable left knee pathology, diagnosed, primarily, as degenerative joint disease, was first shown on a March 2007 X-ray.  An additional diagnosis of a torn left lateral meniscus was confirmed on a February 2008 MRI.  Despite those diagnoses, there was no competent objective evidence of a nexus to service.  In this regard, the Veteran was examined by VA in April 2010 to determine the nature and etiology of his left knee disorder.  The examiner opined that it was less likely than not that the Veteran's degenerative joint disease was related to service, as there was no documentation of such a disorder in service.  

Absent evidence of a chronic, identifiable left knee disability in service or of a nexus between the Veteran's current left knee disorder and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left knee disorder is not warranted, and the appeal is denied.

Sleep Apnea

During his May 2011 hearing, the Veteran testified that he began having difficulty sleeping in service and that his sleep apnea was due to his exposure to noxious elements during his service in Southwest Asia.  Therefore, he maintains that service connection for sleep apnea is warranted.  In this regard, his representative requests consideration of service connection for sleep apnea as an undiagnosed illness.  After reviewing the record, however, the Board finds the preponderance of the evidence against that claim.  Accordingly, service connection will be denied.  

The Veteran's service treatment records and the reports of his service entrance and service separation examinations are negative for any complaints or clinical findings of a sleep disorder of any kind, including sleep apnea.  In September 2006, the Veteran was treated by the VA after expressing concern that he had sleep apnea.  His girlfriend told him that he had episodes where he stopped breathing at night, and it was noted that his father had had sleep apnea.  In March 2007, VA health care providers gave the Veteran a provisional diagnosis of sleep apnea.  However, that diagnosis was not confirmed.  Indeed, during the Veteran's April 2010 VA examination, the examiner found no objective evidence of sleep apnea.  

Absent a current diagnosis of sleep apnea, the Veteran does not meet the criteria for service connection for that disorder.  Accordingly, service connection is not warranted, and the appeal is denied.  

In arriving at this decision, the Board notes the representative's argument that the Veteran's sleep apnea was first manifested during his service in Southwest Asia and that service connection is warranted for that disorder as an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2013); 38 C.F.R. § 3.3.17 (2013).  However, obstructive sleep apnea is a known clinical diagnosis; and, as such, does not qualify as an undiagnosed illness.  Therefore, it does not meet the criteria for service connection as an undiagnosed illness, and service connection is not warranted on that basis.  38 C.F.R. § 3.317(a)(2) (2013).

Erectile Dysfunction

The Veteran does not contend, and the evidence does not show that his erectile dysfunction had its onset in service.  Rather, he contends that it is due, primarily, to his service-connected PTSD.  Therefore, he maintains that service connection is warranted on a secondary basis.  Again, however, the preponderance of the evidence is against that claim.  Accordingly, service connection will be denied. 

The VA treatment records show that the Veteran has been taking medication for erectile dysfunction since March 2008.  However, he has presented no competent objective evidence that it is in any way related to his PTSD or any other disability for which service connection has been established.  

Absent any competent, objective evidence that the Veteran's erectile dysfunction is proximately due to or has been aggravated by a service-connected disorder, including PTSD, service connection for erectile dysfunction is not warranted on a secondary basis.  

Additional Considerations

Although the Veteran argues that his current groin and left knee disorder, sleep apnea, and erectile dysfunction are due to an event in service or to a service-connected disability, such questions of etiology involve medical issues.  Thus, the question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  In each case, the Veteran's lay assertions have been investigated by competent medical examinations and found not supportable. Jandreau, 492 F.3d at 1376-77  . 

During the Veteran's hearing, the Veteran's representative requested that the claims for service connection be considered under the presumptive provisions associated combat veterans.  38 U.S.C.A. § 1154.  Although the Veteran has PTSD, such a diagnosis does not automatically portend combat.  38 C.F.R. § 3.304(f) (2013).  However, even assuming that he did participate in combat, the Veteran does not contend, and the evidence does not show, that the disorders affecting his knees and groin or his erectile dysfunction were in any way related to combat situations.  Rather, he claims that his knee disorders were related to playing basketball in service and that his groin disorders were the result of training runs at his first duty station in the Continental United States.  Moreover he states that his erectile dysfunction is due to his service-connected PTSD.  Whether or not the claimed sleep apnea is related to combat is a moot question, as that diagnosis has not been established.

In addition to the foregoing, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for groin disorders, a left knee disorder, sleep apnea, and erectile dysfunction. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

With respect to the issue of entitlement to a rating in excess of 70 percent for PTSD, the appeal is dismissed.

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a left groin disorder is denied.

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a right groin disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

With respect to the issues of entitlement to service connection for a right knee disorder and entitlement to a rating in excess of 10 percent for the Veteran's 

service-connected lumbar strain, the case is REMANDED to the RO for the following actions:

1.  The Veteran's service treatment records show that in September 1998, he was treated for a one week history of right knee pain, diagnosed as a right lateral meniscus tear.  VA outpatient treatment records show that in November 2010, the Veteran had an MRI which showed a small tear of the anterior horn of the lateral meniscus.  The Veteran has not been examined by VA since April 2010.  

The RO must schedule the Veteran for an orthopedic examination to determine the nature and etiology of any right knee pathology found to be present, including, but not limited to, a right lateral meniscus tear.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of any right knee pathology found to be present, including, but not limited to, a torn right lateral meniscus. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's current right knee pathology is the result of a right lateral meniscus tear in service.  
The examiner must state how and why he or she reached the opinion they did.  

2.  During his May 2011 hearing, the Veteran testified that he worked for the Post Office and that he could miss as many as 2 to 3 weeks of work at a time due to his service-connected lumbar spine disorder.  

The RO must ask the Veteran to provide the name and address of his employer.  Then, the RO must contact the employer DIRECTLY and request copies of the Veteran's employment records.  Such records may include, but are not limited to, attendance records and reasons for any absence or tardiness, medical records; job descriptions; reports of job training or retraining; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation; and counseling statements; 

If the Veteran's employer does not have such documents, request that the employer provide a statement on business letterhead stationary addressing the foregoing concerns.  

Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  
3.  During his May 2011 hearing, the Veteran also testified that his lumbar strain had gotten worse.  
When the actions in part 2 have been completed, schedule the Veteran for an orthopedic examination to determine the nature and extent of his service-connected lumbar strain.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of lumbar strain.  

The examiners must also report the following:

a.  The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

b.  Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

c.  Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

d.  Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

e.  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

f.  Whether there is weakened movement, excess fatigability, and/or incoordination; 

g.  The effects of the service-connected lumbar strain on the Veteran's ordinary activity, including, but not limited to, his employment and activities of daily living. 

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

5.  When the actions requested in parts 1, 2, and 3 have been completed, the RO must undertake any other indicated development.  Then, the RO must readjudicate the issues of entitlement to service connection for a right knee disorder and entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar strain.  

If the benefits sought in association with this remand are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


